Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan et al. (US 2013/0210863; published August 15, 2013).
Applicant’s Invention
Applicant claims a method of controlling Lissorhoptrus oryzophilus comprising applying a mixture comprising one or more neonicotinoids and an 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1, 9, 10, 12-19 and 21, Dotan et al. teach synergistic insecticide mixtures comprising pyrethroids, neonicotinoids, preferably imidacloprid and a benzoylphenyl urea insecticide and methods of controlling insects.  Neonicotinoids are known to act on the central nervous system of insects while having lower toxicity to mammals [0012].  Benzoylphenylureas act by interfering with the formation of chitin and thus block molting to the next larval stage, thus disrupting the life cycle of the insects and their larvae [0013].  The neonicotinoid is acetamiprid, clothianidin, imidacloprid, nitenpyram thiacloprid, imidacloprid, thiamethoxam and nitepyram [0015].  Methods of controlling insects by contacting the insect, their food supply, habitat or breeding ground with the composition are taught [0022, 0024].  Insects controlled with the formulations include Lissorhoptrus oryzophilus (rice water weevil) which implies the treatment of rice [0028].  The formulations can be in ready-to-use form or as a tank mixture where the separate formulations are combined into a single tank mix [0038].
With respect to claims 2-5, Dotan et al. teach application rate of 10-2000 g/ha [0037].  


Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Dotan et al. teach selecting Lissorhoptrus oryzophilus (rice water weevil) as an insect that infects rice [0028].  
With respect to claims 6-8, Dotan et al. does not specify the ratio of neonicotinoids to urea ranges from 1:10 to 1:1000, specifically 1:100 to 1:2000 and more specifically 1:600 to 1:1200.  However, assuming the ratio of pyrethroids to neonicotinoids is 100:1 and the ratio of pyrethroids to benzoylphenylurea is 1:6 to 1:12 one or ordinary would have been motivated to optimize the ratio of neonicotinoids to urea from 1:600 to 1:1200.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Dotan with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to use the teachings of Dotan et al. to further .  

	Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan et al. (US 2013/0210863; published August 15, 2013), as applied to claims 1-10, 12-19 and 21 in view of Watson et al. (Soil properties and the ability of the urease inhibitor N-(n-butyl) thiophosphoric triamide (nBTPT) to reduce ammonia volatilization from surface-applied urea, Volume 26, Issue 9, September 1994, pages 1165-1171).
Applicant’s Invention
Applicant claims a method of controlling Lissorhoptrus oryzophilus comprising applying a mixture comprising one or more neonicotinoids and an effective amount of urea to the Lissorhoptrus oryzophilus or an area in need of control.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Dotan et al. are addressed in the above 103 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Dotan et al. do not teach the mixtures further comprise N-(n-butyl) thiophosphoric triamide (nBTPT).  It is for this reason Watson et al. is joined.
Watson et al. teach soil comprising urea is treated with nBTPT to reduce ammonia volatilization by 90% (abstract).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Dotan et al. and Watson et al. are drawn to formulation applied to soil comprising urea.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Dotan et al. and Watson et al. to include nBTPT with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Dotan et al. and Watson et al. to further include treating urea amended soil with nBTPT because Watson et al. teach it reduces ammonia volatilization of urea by 90% in soil.  
Conclusion
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617